Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 1/19/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-5, 7-8 and 10-14 are pending and are presented for examination.  
In view of amendments, the Examiner withdraws the rejection mailed on 8/9/2021.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

Specification
The amendment filed on 1/19/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Para.0012-0013. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 1 recites “a stator having a plurality of permanent magnets; and a rotor rotatable relative to the stator to generate rotating power generated by electricity”.  Said permanent magnets and said electricity are not shown.  
Claim 1 recites “means for deriving rotor position from the measure of flux leakage”. 
Claim 1 recites “wherein the means for measuring flux leakage is located between the housing and the stator”. 
Claims 2 and 10 recite “wherein the means for measuring flux leakage comprises a Hall-effect sensor”.  
Claims 5 and 13 recite “wherein the means for measuring flux leakage comprises a magneto-optical sensor”.  
Claim 7 recites “The assembly of claim 1, wherein the stator is mounted for measuring within a motor housing, and wherein the means for measuring flux leakage is external to the housing.”  
claim 14 recites “wherein the means for measuring flux leakage is external to the housing”.   
These items must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7-8 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) In amendment, claim 1 recites “wherein the stator is mounted for measuring within a motor housing”.   It is vague and indefinite.  Said stator is defined having a plurality of permanent magnets.  It is well-known in the art that permanent magnet is not capable for measuring magnetic flux. Rather, permanent magnet is for producing magnetic flux.  The applicant describes in specification (e.g., para.0011) that “a sensor external to the stator core measures flux leakage”.  

    PNG
    media_image1.png
    151
    561
    media_image1.png
    Greyscale

MPEP 2173.03 describes to make 112(b) rejections when the specification and the claims do not correspond. 
(2) In amendment, claim 1 recites “a stator having a plurality of permanent magnets; and a rotor rotatable relative to the stator to generate rotating power generated by electricity”.  The machine has not been defined for delivery of electricity.  It is vague and indefinite which feature it is pointing to while the disclosed machine has no means to deliver electricity.  
(3) Claim 1 recites “means for deriving rotor position from the measure of flux leakage”.   It is vague e and indefinite. Specification does not support which structure does this function.  Only search coil in Fig. 3 will show wave of Fig. 4, and rotor position determined by analyzing this wave.  It appears applicant determined the rotor position. 
(4) Claim 7 recites “The assembly of claim 1, wherein the stator is mounted for measuring within a motor housing, and wherein the means for measuring flux leakage is external to the housing.”  While claim 1 defines wherein the means for measuring flux leakage is located between the housing and the stator, it is vague and indefinite which feature it is pointing to as in claim 7. 
(5) claim 14 recites “wherein the means for measuring flux leakage is external to the housing”.   While claim 8 defines wherein the means for measuring flux leakage is 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. 
 
Claims 1-5, 7-8 and 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1-5, 7-8 and 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

(written description requirement) It has not been found in original specification. 
(enablement requirement) Said stator is defined having a plurality of permanent magnets.  It is fact that permanent magnet is not capable for measuring magnetic flux. 
(2) In amendment, claim 1 recites “a stator having a plurality of permanent magnets; and a rotor rotatable relative to the stator to generate rotating power generated by electricity”.  
(written description requirement) It has not been found in original specification. 
(enablement requirement) The machine has not been defined for delivery of electricity.  
(3) In amendment, claim 7 recites “The assembly of claim 1, wherein the stator is mounted for measuring within a motor housing, and wherein the means for measuring flux leakage is external to the housing.”  While claim 1 defines wherein the means for measuring flux leakage is located between the housing and the stator, it is not possible to happen the means for measuring flux leakage is external to the housing.  
(4) In amendment, claim 14 recites “wherein the means for measuring flux leakage is external to the housing”.  While claim 8 defines wherein the means for measuring flux leakage is incorporated into the housing, it is not possible to happen the means for measuring flux leakage is external to the housing.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for “in claims 1 and 8.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
See MPEP 2181

B.    The Term "Means" or "Step" or the Generic Placeholder Must Be Modified By Functional Language

C.    The Term "Means" or "Step" or the Generic Placeholder Must Not Be Modified By Sufficient Structure, Material, or Acts for Achieving the Specified Function


Claims 2-5 and 10-13 recite to modify the means for into structure for the means.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 7-8, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi et al (US 6563244 B1).  

As for claim 1, Yamauchi discloses a permanent magnet machine assembly comprising: 
a motor (C.1, L. 15) formed of: 
a stator (2-5, Fig. 1) having a plurality of permanent magnets (4a-4d); and 

means (6x, 6Y) mounted external to the stator (viewed axially) for measuring flux leakage external to the motor (interpreted motor having stator but not housing) and 
means (controller in Fig. 5) for deriving rotor position from the measure of flux leakage; 
wherein the stator is mounted for measuring within a motor housing (7, Fig. 1), and 
wherein the means for measuring flux leakage is located between the housing and the stator (per Figs. 2 and 10B).  In Fig. 2, axial ends are not shown but related art Fig. 10B shows axial ends (55, 56).  By combining teachings, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to have the magnetic bearing in a motor, and having axials ends to surround the magnetic bearing and forming a housing of the motor.  The axial ends is effected to form a magnetic circuit. 

As for claim 3, Yamauchi discloses the assembly of claim 1, wherein the means for measuring flux leakage comprises a sensor coil (sensor 6x, 6y has coils, Fig. 2).
As for claim 4, Yamauchi discloses the assembly of claim 1, wherein the means for measuring flux leakage comprises a magnetic sensor (sensor 6x, 6y are magnetic).
As for claim 7, Yamauchi discloses the assembly of claim 1, wherein the claimed feature is inherent by the claimed structure.  See 112 rejections above.  


a motor formed of:
a stator having a plurality of permanent magnets; and 
a rotor rotatable relative to the stator to rotating power generated by electricity; and
means mounted external to the stator for measuring flux leakage external to the motor and means for deriving rotor position from the measure of flux leakage:
wherein the stator is mounted for measuring within a motor housing (see claim 1 rejection above), and wherein the means for measuring flux leakage is incorporated into the housing (7).  By combining teachings, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to have the magnetic bearing in a motor, for rotating power.  

As for claim 11, Yamauchi discloses the assembly of claim 8, wherein the means for measuring flux leakage comprises a sensor coil (sensor 6x, 6y has coils, Fig. 2).
As for claim 12, Yamauchi discloses the assembly of claim 8, wherein the means for measuring flux leakage comprises a magnetic sensor (sensor 6x, 6y are magnetic).
As for claim 14, Yamauchi discloses the assembly of claim 8, wherein the claimed feature is inherent by the claimed structure.  See 112 rejections above.  

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi et al (US 6563244 B1) in view of Song et al (US 20080272765 A1). 
.  

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi et al (US 6563244 B1) in view of Koschny et al (NPL: “Sensors: Magneto-Optical Sensors”, March 1, 2012).  
	As for claims 5 and 13, Yamauchi is silent to disclose wherein the means for measuring flux leakage comprises a magneto-optical sensor.  Koschny teaches a magnetic sensing by magneto-optical sensor. It would have been obvious to one having ordinary skill in the art at the time the invention was made to combing teachings, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Prior Art Made of Record
The prior art made of record considered pertinent to applicant's disclosure. 
For motor housing in claims 1 and 8, see IDS for JP 60-134748, JP 62-132668, WO 2012/161643.  These are examples that motor has at least partially closed housing, which is well-known in the art.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-5072.  The examiner can normally be reached on 7AM-3PMPM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834